United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-1965
                         ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                Michael Shain Adair

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                             Submitted: April 14, 2016
                               Filed: July 26, 2016
                                  [Unpublished]
                                 ____________

Before RILEY, Chief Judge, WOLLMAN and MURPHY, Circuit Judges.
                              ____________

PER CURIAM.

      Michael Shain Adair appeals from the district court’s1 denial of his motion to
reduce his sentence under 18 U.S.C. § 3582(c)(2). We affirm.


      1
        The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.
       Adair pleaded guilty in 1993 to one count of conspiracy to possess with intent
to distribute cocaine, in violation of 21 U.S.C. §§ 841(b)(1)(A)(ii)(IV) and 846, and
to three counts of money laundering, in violation of 18 U.S.C. §§ 2 and
1956(a)(1)(B)(i). The presentence investigation report calculated a total offense level
of 36, a criminal history category of III, and an advisory sentencing range of 235 to
293 months’ imprisonment. The district court imposed a 293-month sentence.

       Adair filed a motion to reduce his sentence to 188 months’ imprisonment based
on U.S. Sentencing Guidelines Manual (U.S.S.G.) Amendment 782, which
retroactively reduced the base offense level applicable to drug offenses by 2 levels.
Under Amendment 782, Adair’s total offense level would have been 34 and the
resulting advisory sentencing range would have been 188 to 235 months’
imprisonment.

       The district court concluded that Adair was eligible for a discretionary
reduction under § 3582(c)(2), but denied his motion “[a]fter considering the relevant
factors set forth in 18 U.S.C. § 3553(a) and after reviewing the presentence report, the
report of the Probation Office, and the parties’ memoranda.” The court explained that
a reduction was not warranted under the circumstances because Adair had committed
several serious conduct violations while in prison, including drug and alcohol
possession, fighting, and interfering with security devices. It added that “[o]f greater
significance is that in 2010 the defendant was convicted of assaulting another inmate
with a deadly weapon (a padlock attached to a belt) and was sentenced . . . to a
consecutive 41-month sentence.” The district court acknowledged that Adair had
earned his GED, that he had completed “hundreds of hours of vocational training,”
that he had been entrusted as a member of the Suicide Watch Companion Team, and
that he had been selected as one of a few hundred inmates assigned to the “Special
Work Cadre.” The district court concluded, however, that “[t]he defendant’s positive
conduct . . . does not outweigh his involvement in serious acts of misconduct—one



                                          -2-
of which resulted in a new criminal conviction.” The district court concluded that a
sentence reduction “would minimize the seriousness of the defendant’s behavior.”

       Adair argues that the district court placed undue weight on his post-sentencing
conduct violations and did not adequately credit his improved conduct since 2010.
We review for abuse of discretion a district court’s denial of a motion for a reduced
sentence. United States v. Burrell, 622 F.3d 961, 964 (8th Cir. 2010). Under the
relevant policy statement, U.S.S.G. § 1B1.10, “a district court (i) shall consider the
§ 3553(a) sentencing factors, (ii) shall consider the danger to any person or the
community that may be posed by a sentence reduction, and (iii) may consider ‘post-
sentencing conduct of the defendant.’” United States v. Boyd, 819 F.3d 1054, 1056
(8th Cir. 2016) (per curiam) (quoting U.S.S.G. § 1B1.10 cmt. n.1(B)). The district
court’s determination that a sentence reduction would minimize the seriousness of
Adair’s behavior reflects its consideration of the factors set forth in U.S.S.G.
§ 1B1.10, including “the need for the sentence imposed . . . to reflect the seriousness
of the offense, to promote respect for the law, and . . . to afford adequate deterrence
to criminal conduct.” 18 U.S.C. § 3553(a)(2)(A)-(B). Moreover, Adair’s long record
of violent conduct while in prison was not an irrelevant or improper factor,
notwithstanding any additional sentence or other punishment he has already received
for those violations. We conclude that the district court did not commit a clear error
of judgment when it decided to give greater weight to Adair’s post-sentencing violent
conduct than to his post-sentencing accomplishments. See United States v. Bridges,
569 F.3d 374, 379 (8th Cir. 2009) (“The district court has wide latitude to weigh the
§ 3553(a) factors in each case and assign some factors greater weight than others in
determining an appropriate sentence.”).

      The judgment is affirmed.
                      ______________________________




                                         -3-